DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and trimmer extension rod” in line 2. It is unclear if the trimmer extension rod is singular or plural.  For the purposes of this examination, “and trimmer extension rod” will be read and examined as -- and a trimmer extension rod --.

Claim 1 recites “said second vertical support end connected to the string trimmer to cantilever the string trimmer therefrom said string trimmer” in lines 3-5 of paragraph 5, which is unclear as written.  For the purposes of this examination, from said string trimmer --. 

Claim 3 recites “said one or more vertical support extensions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, “said one or more vertical support extensions” will be read and examined as -- said vertical support extension --. 

Claim 16 recite similar limitation as claim 1 above and is therefore rejected similarly to claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-3, 5-8, 11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff (US 8,464,504 ) in view of Heighton et al. (US 2004/0237491 A1) and Nafziger (US6,786,030 B2).
Regarding claim 1, Huff discloses a mount assembly to affix a string trimmer with a string trimmer head (14) and trimmer extension rod (drive shaft 41 and motor 20) to a wheel support frame (mower deck 11 shown with unnumbered wheels in FIG.1) of a mower (see FIG.1) moving across a ground line, said mount assembly comprising: 
a mounting means (plate 15) affixed to the wheel support frame (11);
a horizontal member (see FIG.3; leg 21) having a first horizontal member end (near hinge structures 19, 23) and a second horizontal member end, said first horizontal member end hingedly connected (via 19, 23) to said mounting means (15), and a platform (leg 26) affixed to said second horizontal member end; 
a vertical support extensions (see FIG.4; motor mounting plate 17) having a first vertical support end (near hinge structures 30, 32) and a second vertical support end (near motor bracket 35), said first vertical support end hingedly connected (via 30, 32) to said platform and said second vertical support end connected to the string trimmer to cantilever the string trimmer therefrom said string trimmer;
wherein said first vertical support end hingedly connected (via 30, 32) to said platform pivots the string trimmer (14) between a non-operational trimmer position (see FIG.3) and an operational trimmer position (see FIG.4).  
Huff does not disclose using a clamp as the mounting means.
Heighton et al. teaches using a clamp (23; see FIG.3) having one or more set screws (23) to affix said clamp of the mounting means (21) to the wheel support frame (14; see FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the clamp mounting means of Heighton et al. for the mounting means of Huff as an alternate and sufficient way of mounting the string trimmer to the mower, with the advantage of allowing said string trimmer to be attached at alternative positions in a mower (see FIGS.16 and 18).
Furthermore, Huff does not specify whether the second vertical support end is releasably connected to the string trimmer.
Heighton et al. further teaches releasably connecting a string trimmer (19) with a string trimmer head (101) and a trimmer extension rod (100) to the mount assembly (21) in order to allow the string trimmer to be used separately from the mower (see para.[0064] and FIGS.14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount assembly of Huff such that the string trimmer is releasably connected to the mounting means as taught by Heighton et al. in order to allow the string trimmer to be used separately from the mower and thus provide a more flexible string trimmer.

Furthermore, Huff does not disclose a string trimmer wheel.
Nafziger discloses a string trimmer wheel (22) connected to a platform equivalent (base plate 50) at a second end (at pivot connector 20) of a horizontal member (14) to support said string trimmer (16), said second horizontal member end (20) and said platform (50) relative to the ground line in order “to provide stability for the trimmer 16” (col.3, lines 42-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount assembly of Huff to include a string trimmer wheel as taught by Nafziger in order to provide stability for the trimmer.

Regarding claim 2, the combination of Huff, Heighton et al., and Nafziger discloses the mount assembly of Claim 1, wherein said second vertical support end further comprises a string trimmer base (motor bracket 35) connected thereto.  

Regarding claim 3, the combination further discloses the mount assembly of Claim 2, wherein said string trimmer base (35) is positioned at a base angle relative to said vertical support extension (17) approximately equal thereto a string trimmer angle between the string trimmer head and the ground line (see FIGS.1 and 4).  


Regarding claim 5, the combination further discloses the mount assembly of Claim 1, wherein said clamp is configured as a U-shaped clamp (see FIG.6 of Heighton et al., referred to as C-shaped clamps 23, similar in shape as U-shaped, which includes structures 24, 25, 26).

Regarding claim 6, the combination further discloses the mount assembly of Claim 1, wherein said clamp (see embodiment shown in FIGS.23-24 of Heighton et al.) further comprises a vertical post (includes bolts 37 of Heighton et al.) formed integral thereto and said first horizontal member end further comprises a collar (annular risers 33 of  Heighton et al.) hingedly connected thereto.  

Regarding claim 7, the combination further discloses the mount assembly of Claim 6, wherein said collar (33) is removably affixed (by first removing nuts 38 of Heighton et al.) to said vertical post (37) to connect the mount assembly to the mower.  

Regarding claim 8, the combination further discloses the mount assembly of Claim 1, wherein said first horizontal member end is connected to said clamp by a hinge assembly (via hinge structures 19, 23 of Huff; see FIG.3 of Huff).  

Regarding claim 11, the combination further discloses the mount assembly of Claim 8, wherein said hinge assembly (19, 23 of Huff similar to hinge member 65 of Nafziger) enables said string trimmer wheel (22 of Nafziger) to traverse the ground line (see FIG.6 of Nafziger).

Regarding claim 15, the combination further discloses the mount assembly of Claim 8, wherein said string trimmer wheel (22 of Nafziger) and said hinge assembly (19, 23 of Huff similar to 65 of Nafziger) maintains the string trimmer head a designated height above the ground line (as shown in FIG.6 of Nafziger).  

Regarding claims 16-19, the mount assembly of the combination of Huff, Heighton et al., and Nafziger disclosed in claims 1-8, 11, and 15 renders the claimed method steps obvious since such would be the logical manner of using the combination.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff, Heighton et al., and Nafziger, as applied to claim 3 above, and further in view of Pendleton (US 10,660,269).
Regarding claim 4, the combination of Huff, Heighton et al., and Nafziger discloses the mount assembly of Claim 3, except for one or more string trimmer clasps attached to said string trimmer base and configured to affix the string trimmer to said string trimmer base.  
Pendleton teaches using a string trimmer clasp (unnumbered U-shaped clasp attaching power transmission arrangement 40 to horizontal portion of support structure 60 shown in FIG.4) for attaching a string trimmer (40, 50) to string trimmer base (horizontal support; see FIG.4) of a mount assembly (60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount assembly of the combination to use a string trimmer clasp as taught by Pendleton as an alternate and sufficient way of attaching the string trimmer to said string trimmer base.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11, 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/         Examiner, Art Unit 3671